Title: To Benjamin Franklin from Meschinet de Richemond, fils, 14 January 1777: résumé
From: Meschinet de Richemond, ——, fils
To: Franklin, Benjamin


<La Rochelle, January 14, 1777, in English: Respect for the brave defenders of American liberty makes me want to establish contact with them. But they have hitherto seemed ignorant of our harbor, and used Nantes or Bordeaux instead. This haven is safe, frequented by ships of all nations and particularly those from French America, and a good market for indigo, rice, fish oil, and furs. Our brandy is almost as good as that of Cognac. We export all manufactured articles, and gunpowder is made nearby. Mr. Schweighauser and others will assure you that I deserve your trust. I should be glad to assist American ships if you will send them here.>
